        Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 1 of 9                  FILED
                                                                              2019 Nov-26 PM 10:15
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


TIFFANY ASHLEY;                             )
CHARLES RICHARD CORRY, and                  )
BULLHEADED, LLC d/b/a                       )
THE BULLPEN STEAKHOUSE,                     )
individually and on behalf of               )
all others similarly situated,              )
                                            )
      Plaintiffs,                           )
                                            )
vs.                                         )    Case No.: 5:19-cv-01180-LCB
                                            )
TYSON FARMS, INC. d/b/a                     )
RIVER VALLEY INGREDIENTS;                   )
JASON SPANN;                                )
HYDRASERVICE, INC., and                     )
JASPER WATER WORKS                          )
AND SEWER BOARD, INC.,                      )
                                            )
      Defendants.                           )



 PLAINTIFFS’ OPPOSITION TO DEFENDANT TYSON FARMS, INC.’S
        MOTION TO STRIKE THE CLASS ALLEGATIONS


      COME NOW the Plaintiffs, Tiffany Ashley, Charles Richard Corry, and

Bullhead, LLC d/b/a The Bullpen Steakhouse, and hereby file this Opposition to the

pending Fed. R. Civ. P. 12(f) Motion to Strike the Class Allegations filed by
            Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 2 of 9



Defendant Tyson Farms, Inc. d/b/a River Valley Ingredients (“Tyson”).1 Defendant

Tyson’s motion to strike is due to be denied. Alternatively, if the Court is not inclined

to deny Defendant Tyson’s motion to strike at this juncture, the Plaintiffs

respectfully request leave to amend, refine, or clarify the class description(s) and

criteria.

I.     ARGUMENT

       A.       Plaintiffs have not alleged a “fail safe” class.

       Defendant Tyson asserts that the Plaintiffs’ class description is legally

improper and constitutes a “fail safe” class. Defendant Tyson is incorrect. Plaintiffs

describe the putative class in this action in the Complaint as follows:

       All Alabama residents who own or lease residential or commercial
       property and/or personal property that has been or will in the future be
       damaged as a result of the June 6, 2019 wastewater spill/contamination
       and the subsequent containment, handling, and/or remediation of said
       spill/contamination, and/or all Alabama residents who have
       experienced a negative affect on his/her/their use of natural resources
       and/or the general/normal use of their real property and/or personal
       property as a result of the June 6, 2019 wastewater spill/contamination
       and the subsequent containment, handling, and/or remediation of said
       spill/contamination.

       This class further includes all Alabama residents who have suffered or
       will in the future suffer any legally cognizable business and/or
       economic losses and/or damages as a result of the June 6, 2019
       wastewater spill/contamination and the subsequent containment,
       handling, and/or remediation of said spill/contamination.


1
  Defendants HydraService, Inc. and Jasper Water Works and Sewer Board, Inc. have moved to
join in Defendants Tyson and Spann’s motions to dismiss.
                                            2
        Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 3 of 9



(Doc. 1, p. 12, ¶ 24).

      Plaintiffs’ class description does not in any way involve any ultimate

determination of liability. The class description links those who have been or will be

“injured and/or damaged” with “the June 6, 2019 wastewater spill/contamination”

or “the subsequent containment, handling, and/or remediation of said

spill/contamination.” (Id.). The class description does not require any investigation

or finding regarding liability as to whether any negligent, wanton, reckless, or

wrongful conduct caused the wastewater spill, or whether any subsequent

containment, handling, or remediation effort in relation to the wastewater spill was

handled negligently, wantonly, recklessly, or wrongfully. Without that liability

connection or determination, Plaintiffs’ proposed class is not a “fail safe” class.

      In the Eleventh Circuit, “[d]istrict courts have broad discretion in deciding

whether to certify a class.” Alhassid v. Bank of America, N.A., 307 F.R.D. 684, 692

(S.D. Fla. 2015) (citing. De Leon–Granados v. Eller & Sons Trees, Inc., 497 F.3d

1214, 1218 (11th Cir. 2007) (quoting Cooper v. Southern Co., 390 F.3d 695, 711

(11th Cir. 2004)); Washington v. Brown & Williamson Tobacco Corp., 959 F.2d

1566, 1569 (11th Cir. 1992)). “Questions concerning class certification are left to

the sound discretion of the district court.” Griffin v. Carlin, 755 F.2d 1516, 1531

(11th Cir. 1985). Rule 12(f) motions to strike class allegations are generally

disfavored. See Bankhead v. First Advantage Background Servs. Corp., 2018 WL


                                           3
        Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 4 of 9



1789419, *5 (N.D. Ga. Jan. 30, 2018) (discussing Hawkins v. S2Verify, 2015 WL

5748077 (N.D. Cal. Oct. 1, 2015) (motions to strike “are disfavored because a

motion for class certification is a more appropriate vehicle for argument about class

propriety.”). Moreover, in the context of class action lawsuits, motions to strike class

allegations, such as the one filed by Defendant Tyson, are improper and premature

when they are filed before the Plaintiffs have formally moved the Court to certify

the proposed class.

      A class description or definition only constitutes a “fail safe” class if the

“definition incorporates all the elements of a ... claim.” See Fennell v. Navient

Solutions, LLC, 2019 WL 3854815, *4 (M.D. Fla. June 14, 2019); Etzel v. Hooters

of America, LLC, 223 F. Supp. 3d 1306, 1316 (N.D. Ga. 2016) (holding plaintiffs’

proposed class was not a “fail safe” class because “Plaintiff’s class does not require

meeting all of the elements of a TCPA violation.”). Plaintiffs’ class description in

this case does not require determining or meeting all elements of Plaintiffs’ claims

in order for a party to qualify as a class member. Accordingly, Plaintiffs’ class

description does not fit the definition of a “fail safe” class under the law.

      It is noteworthy that while “fail safe” classes are not desirable in certain

circumstances, some circuits have explicitly “reject[ed] the fail-safe class

prohibition.” See In re Rodriguez, 695 F. 3d 360, 370 (5th Cir. 2012). The Hurt case

relied upon by Defendant Tyson (and from which it essentially copies its entire


                                           4
         Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 5 of 9



argument in its Motion to Strike), is not definitive authority with respect to the

particular facts of this case, as Hurt involved a true “fail safe” class description that

required the determination of all elements of the plaintiffs’ claims in that case before

any member of the proposed class could be identified, and the number of individuals

who were identifiable as potentially falling within the class description barely

numbered more than 20, which caused that federal district court to refused to allow

the plaintiffs to amend their class description or engage in any limited discovery.

See Hurt v. Shelby County Bd. of Educ., 2014 WL 4269113 (N.D. Ala. Aug. 21,

2014).

      Plaintiffs’ proposed class, as described in the Complaint, does not fit the

definition of a “fail safe” class, and is not improper. Accordingly, Defendant Tyson’s

motion to strike class allegations is due to be denied.

      B.     Plaintiffs request leave to amend, refine, or clarify the class
             description and conduct necessary discovery.

      To the extent that the Court might find some merit in Defendant Tyson’s

motion to strike Plaintiffs’ class allegations, Plaintiffs respectfully request that the

Court grant Plaintiffs leave to amend, refine, or clarify the class description

contained in Plaintiffs’ Complaint and conduct necessary discovery and an

evidentiary hearing aimed at refining the class description. “Precedent also counsels

that the parties’ pleadings are often not sufficient to establish whether class

certification is proper, and the district court will need to go beyond the pleadings and
                                           5
        Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 6 of 9



permit some discovery and/or evidentiary hearing to determine whether a class may

be certified.” Mills v. Foremost Co., 511 F.3d 1300, 1309 (11th Cir. 2008) (finding

that “the district court’s certification ruling was premature under the particular

circumstances of this case” where “the class certification issue cannot be readily

resolved by the complaint alone,” and explaining that the plaintiffs “at least should

have been granted an opportunity to conduct limited discovery relevant to the

certification issue and thereafter the court should have determined whether an

evidentiary hearing was needed to enable the district court to make any necessary

factual findings”).

      If the Court is not inclined to deny Defendant Tyson’s motion to strike at this

juncture, Plaintiffs respectfully request leave to amend, refine, or clarify Plaintiffs’

class descriptions and allegations, conduct necessary discovery, and, if the Court

finds it appropriate, conduct an evidentiary hearing on any class certification issue

or challenge.

II.   CONCLUSION

      Based upon the foregoing arguments and authorities, Plaintiffs Tiffany

Ashley, Charles Richard Corry, and Bullhead, LLC d/b/a The Bullpen Steakhouse

respectfully request that this Honorable Court enter an Order denying Defendant

Tyson Farms, Inc.’s Motion to Strike the Class Allegations in its entirety.




                                           6
       Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 7 of 9



                                   Respectfully Submitted,

                                   /s/ Justin C. Owen
                                   Justin C. Owen (ASB-9718-I36O)
                                   Attorney for the Plaintiffs



OF COUNSEL:

GOLDASICH VICK & FULK
2100 3rd Avenue North, Suite 400
Birmingham, AL 35203
Tel.: (205) 731-2566
Fax: (205) 731-9451
Email: justin@golaw.net




                                     7
         Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 8 of 9



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of November, 2019, I filed and served a copy
of the foregoing upon all parties and attorneys of record via the Court’s CM/ECF electronic
filing system, U.S. Postal Service Certified Mail (return receipt requested), and U.S. Postal
Service First Class Mail, which will send notification of such filing to the following persons
of record:

Bryan O. Balogh, Esq.                             Edward S. Sledge, IV, Esq.
R. Frank Springfield, Esq.                        Clyde Whittaker Steineker, Esq.
Robert S. Given, Esq.                             William S. Cox, III, Esq.
D. Matthew Centeno, Esq.                          Davis S. Vaughn, Esq.
Burr & Forman, LLP                                Angela Marie Schaefer, Esq.
420 20th Street North, Suite 3400                 Kriston Laney Gifford, Esq.
Birmingham, AL 35203                              Michael R. Pennington, Esq.
Tel.: (205) 251-3000                              Scott B. Smith, Esq.
Fax: (205) 458-5100                               Zachary A. Madonia, Esq.
Email: bbalogh@burr.com                           Bradley Arant Boult Cummings LLP
        fspringfield@burr.com                     One Federal Place
        rgiven@burr.com                           1819 5th Avenue North
        mcenteno@burr.com                         Birmingham, AL 35203
Attorneys for Defendant HydraService, Inc.        Tel.: (205) 521-8000
                                                  Fax: (205) 521-8800
James Thomas Burgess, Esq.                                Email: esledge@bradley.com
Scott M. Roberts, Esq.                                    wsteineker@bradley.com
Burgess Roberts LLC                                       bcox@bradley.com
2017 Morris Avenue, Suite 100                             dvaughn@bradley.com
Birmingham, AL 35203                                      aschaefer@bradley.com
Tel.: (205) 870-8611                                      lgifford@bradley.com
Fax: (205) 870-8688                                       mpennington@bradley.com
Email: tburgess@burgessroberts.com                        ssmith@bradley.com
        sroberts@burgessroberts.com                        zmadonia@bradley.com
Attorneys for Defendant Jasper Water Works        Attorneys for Defendant
and Sewer Board, Inc.                             Tyson Farms, Inc.




                                              8
Case 5:19-cv-01180-LCB Document 45 Filed 11/26/19 Page 9 of 9



                                 James L. Noles, Jr., Esq.
                                 Spencer M. Taylor, Esq.
                                 Lisa J. McCrary, Esq.
                                 Barze Taylor Noles Lowther, LLC
                                 Lakeshore Plaza
                                 2204 Lakeshore Drive, Suite 330
                                 Birmingham, AL 35209
                                 Tel.: (205) 872-1032
                                 Fax: (205) 872-0339
                                 Email: jnoles@btnllaw.com
                                         staylor@btnllaw.com
                                         lmccrary@btnllaw.com
                                 Attorneys for Defendant Jason Spann


                                 /s/ Justin C. Owen
                                 OF COUNSEL




                             9
